DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell et al. (US 2020/0218094) herein Howell.

Regarding claim 1, Howell disclose an audio system that is configured to be coupled to an eyeglass frame that is configured to be worn on the head of a wearer (glasses 100 with speaker system 366, 914, 2156, Figs. 1, 3D, 3E, 9A-9D, 22), the frame comprising a bridge that is configured to be supported by the wearer's nose, and (bridge 106 goes over a nose, left temple piece 108 and a right temple piece 108 that each extend rearwardly from the bridge toward the left and right ear of the wearer, Fig. 1), respectively, the system comprising: a housing that defines a sound-emitting opening (ear plug 366, 914, 2156 with a sound-emitting opening, Figs. 1, 3D, 3E, 9A-9D, 22, [0193]), wherein a location of the housing relative to an ear canal opening of a user is adjustable by the user (ear plug 368, 914, 2156 location can be adjusted via tube 368, 2154, Figs. 3D, 3E, 9A-9D, 22, [0193], [0228], [0332], [0335]), and a loudspeaker located in the housing and configured to generate sound that leaves the housing through the sound-emitting opening (loudspeaker located in the housing 368, 914, 2156 and configured to generate sound that leaves the housing through the sound-emitting opening, Figs. 3D, 3E, 9A-9D, 22 [0193], [0228], [0332]-[0335]).  

Regarding claim 2, Howell discloses wherein the audio system is integrated into a temple piece of the eyeglass frame (speaker system 2102 is integrated into a temple piece, Fig. 21, ear plug 2156 with 2150/2154 make up an audio system analogous to the ear plug 368, 914 and are integrated into a temple piece of the eyeglass frame, Fig. 22).  

Regarding claim 3, Howell discloses wherein the audio system is configured such that a user can locate the sound-emitting opening relative to the user's ear canal opening (audio system 368, 914, 2156 are configured that a user can locate the sound-emitting opening relative to the user’s ear canal opening, Figs. 3C, 3D, 9A-9D, 22).  

Regarding claim 4, Howell discloses wherein a location of the sound-emitting opening relative to the user's ear canal opening is variable (ear plug 368, 914, 2156 location can be adjusted via tube 368, 2154, Figs. 3D, 3E, 9A-9D, 22, [0193], [0228], [0332], [0335]).  

Regarding claim 5, Howell discloses being configured to be coupled to a temple piece of the eyeglass frame (ear plug 368, 914, 2156 coupled to a temple piece of the eyeglass frame, Figs. 3D, 3E, 9A-9D, 22).  

Regarding claim 6, Howell discloses wherein the left temple piece and the right temple piece of the eyeglass frame each have a distal end spaced from the bridge (left and right temple piece each have a distal end spaced from the bridge, Figs. 1, 22), and wherein a location of the sound-emitting opening relative to the distal end of a temple piece is variable (ear plug 368, 914, 2156 location is variable as it can be adjusted via tube 368, 2154, Figs. 3D, 3E, 9A-9D, 22, [0193], [0228], [0332], [0335]).

Regarding claim 11, Howell discloses further comprising electronic circuitry that is arranged to wirelessly transmit or receive audio signals that are played by the loudspeaker (wireless circuitry incorporated in the glasses to receive audio signals played by the loudspeaker, [0011], [0018], [0027], [0034]).  

Regarding claim 12, Howell discloses wherein the electronic circuitry comprises an antenna (transceiver circuitry for communication inherently has an antenna, [0011], [0018], [0027], [0034]).  

Regarding claim 13, Howell discloses further comprising a microphone (microphone, [0017], [0025], [0027]).  

Regarding claim 16, Howell discloses wherein at least part of the housing is configured to be removably coupled to a temple piece of the eyeglass frame (earplug 366 can be removed from the temple piece, [0193]).  

Regarding claim 17, Howell discloses an audio system that is configured to be coupled to an eyeglass frame (glasses 100 with speaker system 366, 914, 2156, Figs. 1, 3D, 3E, 9A-9D, 22) that is configured to be worn on the head of a wearer, the frame comprising a bridge that is configured to be supported by the wearer's nose, and a left temple piece and a right temple piece that each extend rearwardly from the bridge toward the left and right ears of the wearer, respectively, and each have a distal end spaced from the bridge (bridge 106 goes over a nose, left temple piece 108 and a right temple piece 108 that each extend rearwardly from the bridge toward the left and right ear of the wearer each having a distal end space from the bridge, Fig. 1), the system comprising: a housing that defines a sound-emitting opening (ear plug 366, 914, 2156 with a sound-emitting opening, Figs. 1, 3D, 3E, 9A-9D, 22, [0193]), (ear plug 368, 914, 2156 location is variable as it can be adjusted via tube 368, 2154, Figs. 3D, 3E, 9A-9D, 22, [0193], [0228], [0332], [0335]); and a loudspeaker located in the housing and configured to generate sound that leaves the housing through the sound-emitting opening (loudspeaker located in the housing 368, 914, 2156 and configured to generate sound that leaves the housing through the sound-emitting opening, Figs. 3D, 3E, 9A-9D, 22 [0193], [0228], [0332]-[0335]).  

Regarding claim 18, Howell discloses wherein at least part of the housing is configured to be removably coupled to a temple piece of the eyeglass frame (earplug 366 can be removed from the temple piece, [0193]).  

Regarding claim 19, Howell discloses wherein the audio system is integrated into a temple piece of the eyeglass frame (speaker system 2102 is integrated into a temple piece, Fig. 21, ear plug 2156 with 2150/2154 make up an audio system analogous to the ear plug 368, 914 and are integrated into a temple piece of the eyeglass frame, Fig. 22).  

Regarding claim 20, Howell discloses being configured such that a user can locate the sound-emitting opening relative to the user's ear canal opening (audio system 368, 914, 2156 are configured that a user can locate the sound-emitting opening relative to the user’s ear canal opening, Figs. 3C, 3D, 9A-9D, 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Howell et al. (US 2020/0218094) herein Howell in view of Rusconi et al. (DE 10 2016 103 477) herein Rusconi.

Regarding claim 7, while Howell does not specifically teach wherein the loudspeaker comprises an audio driver that emits front-side acoustic radiation from its front side and into a front cavity of the housing and emits rear-side acoustic radiation from its rear side into a rear cavity of the housing, it is well known in the art for a loudspeaker to comprise an audio driver that emits front-side acoustic radiation from its front side and into a front cavity of the housing and emits rear-side acoustic radiation from its rear side into a rear cavity of the housing as demonstrated by Rusconi (driver 7 with front and rear emission of front-side and rear-side acoustic radiation to a front and rear cavity respectively, Figs. 3, 4).  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the loudspeaker of Howell to comprise an audio driver that emits front-side acoustic radiation from its front 

Regarding claim 8, in the combination of Howell and Rusconi, Rusconi discloses wherein the front cavity is fully defined by the front side of the driver, a first wall of the housing located directly opposite the front side of the driver, and a second wall of the housing that extends around the driver (front cavity 10 fully defined by front side of driver 7, with a first wall located directly opposite the front side of the driver, and a second wall of the housing extends around the driver, Rusconi: Figs. 3, 4).  

Regarding claim 9, in the combination of Howell and Rusconi, Rusconi discloses wherein the sound-emitting opening is in the second wall of the housing and is configured to emit front-side acoustic radiation directly from the front cavity into the environment (sound-emitting opening 10 in the second wall of the housing configured to emit front-side acoustic radiation from the front cavity into the environment, Rusconi: Figs. 3, 4).  

Regarding claim 10, in the combination of Howell and Rusconi, Rusconi discloses further comprising a second sound-emitting opening that is configured to emit rear-side acoustic radiation from the housing (second sound-emitting opening 19 configured to emit rear-side acoustic radiation from the housing, Rusconi: Figs. 3, 4).  

Regarding claim 14, while Howell does not specifically teach wherein the housing defines first and second sound-emitting openings, it is well known in the art for an audio system housing to have a first and second sound-emitting openings as demonstrated by Rusconi (openings 13 and 19 of housing 31/32, Rusconi: Fig. 4) 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the housing of Howell to have a first and second sound-emitting openings as demonstrated by Rusconi in order to broadcast sound with a desired directivity where only sound at the ear is heard (Rusconi: [0042]).
  
Regarding claim 15, in the combination of Howell and Rusconi, Rusconi discloses wherein the loudspeaker comprises an audio driver that emits front-side acoustic radiation from its front side and rear-side acoustic radiation from its rear side (driver 7 with front and rear emission of front-side and rear-side acoustic radiation to a front and rear cavity respectively, Figs. 3, 4), and wherein front-side acoustic radiation is emitted into the environment from the first sound-emitting opening  (sound-emitting opening 10 in the second wall of the housing configured to emit front-side acoustic radiation from the front cavity into the environment, Rusconi: Figs. 3, 4) and rear-side acoustic radiation is emitted into the environment from the second sound-emitting opening (second sound-emitting opening 19 configured to emit rear-side acoustic radiation from the housing, Rusconi: Figs. 3, 4).

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651